Case 3:21-bk-00776-JAF Doci13 Filed 05/07/21 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CASE NO: 21-00776-JAF
YU, TONY,

Debtor(s).

 

TRUSTEE'S APPLICATION FOR AUTHORITY TO EMPLOY
NAJI HASSAN, 7 STAR REALTY, AS REAL ESTATE AGENT FOR ESTATE

 

COMES NOW, Alexander G. Smith, Trustee, by and through his undersigned attorney,
pursuant to Section 327, Bankruptcy Code, and makes application to this Court for an Order
authorizing him to employ Naji Hassan, 7 Star Realty, as real estate agent for the bankruptcy estate
(the “Real Estate Agent’’), and in support thereof would show the following:

1. Alexander G. Smith is the court appointed Trustee of the above-captioned Debtor and is
duly qualified and acting.

2. The bankruptcy estate owns real property located in the State of Florida (the “Property”).
The Real Estate Agent is being employed to effectuate a sale of the Property.

3. The Trustee desires to employ the Real Estate Agent to represent and assist the Trustee
in selling the Property. The Real Estate Agent will, among other things, list the Property for sale,
solicit bids, negotiate with potential buyers and consummate a sale.

4. After reviewing the facts and issues in this case, the Trustee has concluded that the
assistance of the Real Estate Agent is necessary to enable the Trustee to discharge the Trustee’s
statutory duties.

5. The Trustee has selected Real Estate Agent for the reason that he has the ability and
experience to render the necessary assistance, and is familiar with the real estate market in the area

where the Property is located.
Case 3:21-bk-00776-JAF Doci13_ Filed 05/07/21 Page 2 of 3

6. The Real Estate Agent has agreed to charge his customary fee of eight percent (8%) if the
gross sale price of the Property is more than $50,000.00, and a flat fee of $3,000.00 if the gross sale
price of the Property is less than $50,000.00, payment of which will be made at closing. The Real
Estate Agent further agrees that the reasonableness of the fees and expenses paid shall be determined
at a later date by the Court pursuant to §330 of the Bankruptcy Code.

7. To the best of the Trustee's knowledge, neither Real Estate Agent nor his firm has any
connection with creditors of the estate or other parties in interest, their attorneys and accountants,
the United States Trustee, or any person employed in the Office of the United States Trustee and is
thus disinterested within the meaning of 11 U.S.C. §101(14). The Declaration of Proposed Real
Estate Agent is attached hereto as Exhibit A.

8. The employment of Naji Hassan, 7 Star Realty would be in the best interest of the estate.

WHEREFORE, Alexander G. Smith prays that he be authorized to employ Naji Hassan, 7
Star Realty, as real estate agent for the bankruptcy estate, and granting such other and further relief
as the Court deems just and property.

DATED this / day of May, 2021.

  

Attorney for
Copy electronically furnished to: 2601 University Blvd. West
Jacksonville, Fl 32217
Assistant U.S. Trustee (904)733-3822
Naji Hassan, 7 Star Realty
 

 

Case 3:21-bk-00776-JAF Doc13 Filed 05/07/21 Page 3 of 3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
In re:

TONY YU Case No.: 3:21-bk-00776-JAF

Debtors. Chapter 7

DECLARATION OF PROPOSED REAL ESTATE AGENT FOR ESTATE

I, NAJI HASSAN, declare under penalty of perjury pursuant to the provisions of 28
U.S.C. §1746 that the following statements are true and correct:

1. I am a duly qualified Real Estate Agent. doing business at 7 Star Realty, Inc.,
9951 Atlantic Blvd.. Suite 130, Jacksonville, Florida 32225.

De I do not have any interests adverse to the debtor, the estate, or any creditor or
party in interest. I do not have any connections with the debtors, creditors, any other party in
interest, their respective attorneys and accountants, the United States Trustee, or any person
employed in the office of the United States Trustee and am thus disinterested within the meaning
of 11 U.S.C. §101(14).

3: I shall agree to charge a customary fee of 8% of the gross sale price of the real
property if more than $50,000 and a flat fee of $3,000 if the gross sale price of the real property
is less than $50,000, payment of which will be made at closing.
Dated: May 6, 2021. 7 STAR REALTY, INC.
Saji Hassan
9951 Atlantic Blvd., Suite 130
Jacksonville, Florida 32225

(904) 425-8280
Facsimile: (904) 677-7866
)

 

6738050@ gmail.com
